Opinion by
Mb. Justice Fell,
Thirteen, at least, of the twentj-six assignments of error are in entire disregard of the mandatory rules of this Court, which require that when error is assigned to the charge of the court *378the part of the charge referred to must be quoted, totidem verbis, and that when the error assigned is to the admission or rejection of evidence the specification must quote the full substance of the bill of exception or copy the bill in immediate connection with the specification. The object of these rules and the reasons upon which they are founded have been fully stated in Battles v. Sliney, 126 Pa. 460, and in Com. v. Werntz, 161 Pa. 591. In the latter case it was said by our Brother Mitchell: “The assignments are the pleadings of this court, and the only part of the case that remains of record after the remittitur to the court below. They should therefore be self-explanatory and self-sustaining, giving in each assignment separately the offer, with so much of the proceeding or accompanying evidence as is necessary to the proper understanding of the offer, the ruling of the court upon it, and if testimony objected to be admitted, so much of it as may suffice to show why it was injurious to the party objecting.”
Because of the gravity of the crime of which the appellant has been convicted we have looked beyond the assignments to see whether any error calling for reversal was committed at the trial. We find quoted, in connection with the printed argument of counsel, a part of the testimony on which the rulings of the court as to the competency of jurors were based, but that part only which is favorable to the appellant’s contention. The balance of the testimony on the subject, which so fully sustains the rulings as not to leave any question open even for argument, and which shows that the assignments are as defective in substance as in form, has been wholly omitted.
The assignments which are good in form are without merit. They relate mainly to the burden of proof of the defense of insanity. The learned judge properly held that the burden of proof of insanity was with the defense from the beginning, and that it never shifted; that insanity was to be established as any other fact by a fair preponderance of testimony, and that a mere doubt as to sanity would not work an acquittal. The rulings and the instructions upon the subject were in entire accord with the principles stated in Ortwein v. Com., 76 Pa. 414; Coyle v. Com., 100 Pa. 578; Com. v. Gerade, 145 Pa. 289; Com. v. Woodley, 166 Pa. 463, and in the quite recent case of Com. v. Wireback, 190 Pa. 138, in which it was said by our Brothel *379Dean : “ To convict of murder of the first degree, the commonwealth must prove beyond a reasonable doubt the unlawful killing and the fully formed purpose to kill; it need adduce no evidence whatever of the sanity of the prisoner; the law presumes that, and the presumption is conclusive in the absence of evidence to rebut it. If the accused alleges insanity he must establish it by fairly preponderating evidence or the presumption of sanity which the law raises stands unshaken. . . . There is no middle ground which the law recognizes; nor does a doubt of sanity reduce the grade of the crime to murder of the second degree. . . . Either the offense of defendant is wholly excused because the jury is satisfied by the preponderance of evidence of his irresponsibility, or he is guilty because the evidence fails to so satisfy them.” We have quoted from the opinion at length because it clearly expresses the principles of our decisions on the subject under consideration.
The rule for a new trial, on the ground that one of the jurors when examined on his voir dire had falsely stated that he had not formed or expressed an opinion as to the guilt or innocence of the prisoner, was discharged after a careful investigation -by the court, and a finding by it from the testimony produced that the answers of the juror were honestly made and that he had not prejudged the case. Nothing short of a very clear abuse of discretion would induce us to interfere with the judgment on this ground. We are satisfied by a careful examination of the testimony that the rule was properly discharged, and that in this matter, as in all others connected with the trial, every right of the appellent was carefully observed, and that he had a fair and impartial trial according to law.
The judgment is affirmed, and it is directed that the record be remitted to the court below that the sentence may be carried into execution according to law.